t c summary opinion united_states tax_court jennifer esteen petitioner v commissioner of internal revenue respondent docket no 5367-18s filed date jennifer esteen pro_se elizabeth f rodoni for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and a sec_6662 penalty of dollar_figure for the taxable_year after submission of this case the court contacted the parties to consider matters that had not been fully developed thereafter a joint stipulation of settled issues was filed with the court on date after concessions the issue sec_1 continued code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar amount 2petitioner withdrew dollar_figure from her roth individual_retirement_account ira account in the parties have stipulated that petitioner was entitled to exclude dollar_figure from gross_income on that year’s tax_return petitioner did not allege in her petition or at trial that she was entitled to exclude the remaining dollar_figure distribution from gross_income that issue is therefore deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded cf lloyd v commissioner tcmemo_2017_60 at n deeming similarly conceded any sec_6751 challenge to assessable_penalties in a sec_6330 levy case in the notice_of_deficiency respondent determined a additional tax pursuant to sec_72 related to the roth_ira however petitioner used the distributed funds to purchase a home in the parties have stipulated that petitioner qualified for the first time home purchase exception under sec_72 for tax_year thus respondent has conceded the issue and petitioner is not subject_to the additional tax for premature_distribution from a retirement_plan see sec_72 for decision are whether petitioner is entitled to certain car and truck expense deductions claimed on schedule c profit or loss from business entitled to a claimed schedule c expense deduction for education education expense deduction entitled to a deduction for use of a portion of her home as an office and liable for a penalty pursuant to sec_6662 for a substantial_understatement_of_income_tax and or negligence background some of the facts have been stipulated and are so found petitioner resided in california at the time the petition was filed the facts in this record are somewhat incomplete because of the limited documents and narrative provided by the parties during petitioner performed services as a psychiatric mental health nurse and received salaries from the city and county of san francisco and the kaiser permanente medical group in addition to her work as a salaried employee petitioner received dollar_figure in gross_receipts from her sole_proprietorship nursing activity petitioner apparently traveled to various facilities to provide services to patients as a private nurse with respect to her nonemployee nursing activity petitioner maintained a one-page calendar where she made notes of locations to which she traveled at some point after the year in issue petitioner completed a more detailed schedule which included the dates locations and mileage petitioner purchased a home in see supra note petitioner asserts that she used some part of the house as a home_office the record includes no details of the work performed by petitioner in the home_office on her return petitioner completed a schedule c which reflected dollar_figure in gross_receipts and dollar_figure in reported expenses in a notice_of_deficiency respondent disallowed claimed schedule c car and truck expense deductions of dollar_figure and a claimed schedule c education expense deduction of dollar_figure the notice_of_deficiency also determined a penalty pursuant to sec_6662 at the time of the filing of the petition an amended tax_return was submitted to the court the amended_return which was not processed by the internal_revenue_service irs was attached as an exhibit to the stipulation of facts the amended_return included a schedule c which reported zero in gross_receipts and dollar_figure in expenses the increase in reported schedule c expenses is due to including a deduction for depreciation and insurance and other minor changes to amounts reported on the original schedule c the amended_return also reported as income dollar_figure as an ira distribution and an additional tax of dollar_figure which was not reported on the original return petitioner claimed an education expense deduction of dollar_figure on the original schedule c as well as an apparent duplicate education expense deduction of dollar_figure on schedule a itemized_deductions on the original return the amended_return did not make any changes to the schedule c education expense deduction the original and amended returns were prepared by petitioner’s tax_return_preparer petitioner had very little knowledge of the contents of her return or amended_return burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has not asserted or otherwise shown that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof claimed schedule c expense deductions sec_162 generally allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general no deduction is permitted for personal living or family_expenses sec_262 the taxpayer bears the burden of proving that expenses were of a business nature rather than personal and that they were ordinary and necessary rule a welch v helvering u s pincite deductions are a matter of legislative grace and the taxpayer bears the burden of proving he or she is entitled to any deduction claimed thus the taxpayer is required to maintain records sufficient to substantiate expenses underlying deductions claimed on his or her return sec_6001 sec_1_6001-1 income_tax regs see 292_us_435 if the taxpayer is able to establish that he or she paid_or_incurred a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir see also 85_tc_731 business_expenses specified in sec_274 are subject_to rules of substantiation that supersede the cohan_rule see sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 applies to certain business_expenses including among other things expenses for gifts listed_property and travel including meals_and_lodging while away from home to substantiate a deduction attributable to travel_expenses a taxpayer must maintain adequate_records or present corroborative evidence of the taxpayer’s own statement to show the following for each expense the amount the time the place and the business_purpose sec_1_274-5t temporary income_tax regs fed reg date to substantiate expenses relating to passenger automobiles a taxpayer must substantiate with adequate_records or sufficient evidence corroborating his or her own statement the amount of each separate expense the mileage for each business use of the passenger_automobile and the total mileage for all purposes during the taxable_period the date of the business use and the business_purpose of the use see id subpara fed reg 3listed property includes any passenger_automobile sec_280f with respect to the disallowed car and truck expense deduction petitioner has failed to satisfy her burden_of_proof petitioner’s testimony was vague and lacked any specificity her meager records including a one-page calendar were likewise not helpful petitioner has failed to adequately substantiate the reported expenses as required by sec_274 accordingly we sustain respondent’s disallowance of the claimed schedule c car and truck expense deduction petitioner failed to provide any explanation as to the claimed schedule c education expense deduction when it was pointed out to petitioner that she also claimed an education expense deduction in excess of dollar_figure on her schedule a she could not explain what appears to be a duplication accordingly we sustain respondent’s disallowance of the claimed schedule c education expense deduction home_office claim and the amended_return petitioner was unable to explain many of the differences between the amounts shown on the original return and those on the amended_return for example she acknowledged that she received self-employment_income and that the dollar_figure reported on the original return was accurate she could not explain why her amended_return reported no gross_receipts petitioner failed to provide any explanation other than that she relied on her tax_return_preparer as a general_rule sec_280a denies a deduction with respect to a dwelling_unit that the taxpayer uses as a residence sec_280a permits the deduction of expenses allocable to a portion of a dwelling_unit that the taxpayer uses exclusively and regularly as the principal_place_of_business for the taxpayer’s trade_or_business as petitioner reported this amount on her schedule c we presume that she believes this expenditure relates to her sole_proprietorship activity rather than her activity as an employee petitioner presented some general testimony that she purchased a home and expended funds for improvements she further provided a document which details expenditures made for her home the document reflects that dollar_figure was expended for home improvements of which dollar_figure relates to a home_office while petitioner presented some limited substantiation of expenditures relating to her home improvement activities no information was provided to the court describing the nature of any business activity that took place in petitioner’s home or the physical space in which any such activity might have taken place petitioner simply failed to present sufficient evidence to establish entitlement to a home_office deduction accuracy-related penalty-- sec_6662 sec_6662 and b imposes an accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to the taxpayer’s substantial_understatement_of_income_tax an understatement of federal_income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to a sec_6662 penalty sec_7491 in order to meet this burden the commissioner need only make a prima facie case that imposition of the penalty is appropriate higbee 4the commissioner’s burden of production for penalties imposed under sec_6662 includes the burden of producing evidence establishing that the penalties were personally approved in writing by the immediate supervisor of the individual making such determination as required by sec_6751 unless a statutory exception applies see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 respondent asserts that the penalty is subject_to the exception for calculation through electronic means see sec_6751 because petitioner’s return was examined by respondent’s correspondence examination automation support program and no response was received from petitioner before the issuance of the notice_of_deficiency we note that in walquist v commissioner t c __ __ slip op pincite date the court held that where the penalty was determined mathematically by a computer_software program without the involvement of a human irs examiner the penalty was ‘automatically calculated through electronic means ’ sec_6751 as the plain text of the statutory exception requires the exception applies in this case v commissioner 116_tc_438 if the understatement of income_tax for the year in issue is substantial the commissioner has satisfied the burden of producing evidence that the penalty is justified respondent met this burden because the amount of petitioner’s understatement for is substantial once the commissioner has met his burden the taxpayer may avoid a sec_6662 accuracy-related_penalty to the extent he or she can demonstrate reasonable_cause for the underpayment and that she acted in good_faith with respect to the amount_paid sec_6664 a determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1 b income_tax regs circumstances that indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in the light of all the surrounding facts id generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id statutory complexity alone does not constitute reasonable_cause barnes v commissioner tcmemo_2012_80 wl at aff’d 712_f3d_581 d c cir petitioner offered little argument or evidence to meet her burden_of_proof that there was reasonable_cause for the underpayment petitioner asserted that she relied upon her tax_return_preparer for the original tax_return and the amended_return submitted to the court as discussed herein the original and amended returns are not consistent with petitioner’s testimony the varying positions do not assist the court in attempting to discern the facts and the correct_tax liability petitioner did not demonstrate that she made a sufficient effort to assess the proper tax_liability therefore while petitioner may very well have acted in good_faith we conclude that she did not prove that she acted with reasonable_cause as to any of the issues for which we have sustained respondent’s determination accordingly we sustain the accuracy-related_penalty we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to give effect to our disposition of the disputed issues as well as the parties’ concessions see supra note decision will be entered under rule
